DETAILED ACTION
This office action is in response to Applicant’s Request for Continued Examination of 11/8/2022. Amendments to claims 1, 13, 16 and 19 have been entered.  Claims 2, 3, 14 and 15 were previously canceled.  Claims 1, 4-13 and 16-20 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-13 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a system, i.e. machines performing the process, claim 13 is directed to a process and claim 19 is directed to a non-transitory computer-readable medium; Step 1-yes.
Under Step 2A, prong 1, representative claim 1 recites a series of steps for updating and managing an insurance policy, i.e. mitigating risk through premium determination and updating the adjusted insurance policy, which is a fundamental economic practice, mitigating risk through insurance, and commercial or legal interaction, updating agreements in the form of contracts and thus grouped as “Certain Methods of Organizing Human Activity”.  The claim as a whole and the limitations in combination recite this abstract idea.  Specifically, the limitations of representative claim 1, stripped of all additional elements, recite the abstract idea as follows: “…(i) receive, …, an indication of a selected risk relationship, between the enterprise and a user representing a customer of the enterprise, from the existing risk relationship …., including the set of existing attribute values, (ii) in response to receipt of the indication of the selected risk relationship, retrieve external data including third-party data, governmental data, payroll data, and credit score data, to supplement the existing attribute values, (iii) arrange to display at least some of the supplemented existing attribute values …, (iv) receive, …, adjustments to at least some of the supplemented existing attribute values, wherein the information … is … configured based on the received adjustments and at least one pre-determined logic rule, and the at least one pre-determined logic rule is based on at least one of customer geographic location and a type of enterprise of a customer, (v) responsive to the received adjustments, upload an attachment file from the remote user …to support the adjustment, wherein the attachment file is one of an image file and a spreadsheet application file, (vi) extract, …., at least one value from the attachment file, wherein the extraction reduces a number of … messages transmitted …, (vii) supplement the adjusted supplemented existing attribute values with the extracted at least one value, (viii) when an adjusted attribute value differs from a supplemented existing attribute value by more than a pre-determined threshold amount, … transmit a discrepancy alert and request a confirmation signal from the remote user …, (ix) receive, from the remote user …, an indication that adjustments to supplemented existing attribute values have been completed, (x) responsive to the received indication, … estimate an adjusted resource value, representing an adjusted insurance premium for the customer, based on the existing resource value, the adjusted attribute values, and a … algorithm that is based on changes to other customer's insurance premiums, (xi) transmit an indication of the adjusted resource value to the remote user …, and  (xii) pre-populate fields in an audit … using information external …; (c) … transmit data to a remote user … ., including the indication of the adjusted resource value, ….; and (d) … receive at least one … date-based reminder.” 
	The claimed limitations, identified above, recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction, but for the recitation of generic computer components. That is, other than the mere nominal recitation of an “encrypted database management system”,  a “data store”, an “interactive user interface display”,  “a remote user device via at least one security feature component”, “based on a cell label or an Optical Character Recognition (OCR) Process”, “electronic messages transmitted via a distributed communication network”, “machine learning algorithm”, “web site”, “… back-end application computer server”, “a communication port coupled to the back-end application computer server”, “an email server, a calendar function, and a workflow application”, there is nothing in the claim element which takes the steps out of the methods of organizing human activity abstract idea grouping.  Gathering data/information to analyze and display to a person who in turn can adjust or change or update an insurance premium in order to update a contract, i.e. insurance policy, in order to mitigate risk, is a business problem and an abstract concept. Thus, the claim recites an abstract idea. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using generic, commercially available, off-the-shelf computing devices, i.e. devices, databases and processors suitably programmed, to perform the limitation steps. A plain reading of Applicant’s specification discloses that the computer components are recited at a high-level of generality (i.e., as generic processors with memory suitably programmed communicating information over a generic network, generic databases and generic user devices, see at least paragraphs [0027-0028], [0036], [0039] and [0049-0050] of the specification) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h). Furthermore, the steps of “…retrieve external data…”, “…arrange to display…”,  “upload an attachment file”, “extract, …., at least one value from the attachment file”, as well as the receiving and transmission of data steps to be used in the abstract idea, are considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g). Accordingly, the additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, as are claims 13 and 19.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer processors with memory suitably programmed communicating over a generic network, generic databases and generic devices, to perform the limitation steps amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h).  Uploading and extracting data from an attachment file is considered insignificant extra-solution activity and well-understood, routine and conventional computing functionality. Merely claiming a machine learning algorithm output as input into the estimating and calculating steps is data gathering for the abstract idea. The encrypted database management system is also claimed at a very high level of generality such that it is a generic processor at best and merely stating that the data or program is encrypted is not an inventive concept. Encryption claimed at such a high level of generality is also an abstract concept such as encoding/decoding data, see Recognicorp, LLC, v. Nintendo CO., LTD, Nintendo of America, INC., 2016-1499. The at least one security feature is disclosed as, “The security features might be associated with, for example, web servers, firewalls, and/or PCI infrastructure.” which is merely stating well-known computing technology leveraged for what is was designed for in no inventive manner. Mere instructions to apply an exception using generic computer components interacting in a conventional manner cannot provide an inventive concept. The claim is not patent eligible and claims 13 and 19 are analyzed in the same manner. Furthermore, the steps of “…retrieve external data…”, “…arrange to display…”,  “upload an attachment file”, “extract, …., at least one value from the attachment file”, as well as the receiving and transmission of data steps, are considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g). Mere instructions to apply an exception using generic computer components interacting in a conventional manner cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in the process of claim 1, the limitation steps, claimed at a high level of generality, recite steps that are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, these the insignificant extra-solution activity steps rely on well-understood, routine and conventional computing functionality carried out by a generic processor with memory such as data gathering/transmission over a generic communication network and data storage, akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,(utilizing an intermediary computer to forward information); TLI Communications LLC (using a telephone for image transmission); OIP Techs., Inc., (sending messages over a network) and buySAFE, Inc. (computer receives and sends information over a network), storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition),  performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); see MPEP 2106.05(d)(II).  Also, selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), see MPEP 2106.05(g).
	Applicant has leveraged generic computing elements communicating, displaying and manipulating data to perform the abstract idea of updating and managing an insurance policy, i.e. mitigating risk through premium determination and updating the adjusted insurance policy, without significantly more.
Dependent claims 4-12, 16-18 and 20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 4, 5, 6, 16 and 17 further define and refine what comprises the business rule applied to the abstract idea. This is further defining the abstract idea with nothing significantly more.  Claims 7 and 18 recites storing information and later accessing information to be used in the abstract idea.  As claimed this is insignificant extra-solution activity akin to storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, see MPEP 2106.05(d)(II).  Claim 8 recites programming a generic server with certain software which is merely leveraging a generic computing device with known programs. Claims 9 and 20 merely defines terms of the abstract idea as those known in the insurance area.  Claim 10 further refines claim 9 as defining the insurance update and renewal as being one of several well-known types of insurance products.  Claims 11 and 12 merely define what the adjustments are directed to certain types of business and employee information.  The type and specificity of the information adjusted does not make the abstract idea any less abstract.     
	Clearly, the additional recited limitations in the dependent claim only refines the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for updating and managing an insurance policy, i.e. mitigating risk through premium determination and updating the adjusted insurance policy) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. databases, device and processors suitably programmed and communicating over a network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for updating and managing an insurance policy, i.e. mitigating risk through premium determination and updating the adjusted insurance policy) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1, 4-13 and 16-20, filed 11/8/2022, have been fully considered but they are not persuasive. 
On page 13 of the Remarks, Applicant argues “Applicant respectfully submits that Claim 1 does not recite an abstract idea as described in Section I of the 2019 Guidance.” and “For example, the claims are directed to a method and system for updating existing electronic record information, and in particular updating via a back-end application computer server. A back-end application computer server updating electronic records is not a fundamental economic principle or practice (it is a technological activity), nor a commercial or legal interaction, nor a technique for managing personal behavior or relationships or interactions between people.” Examiner respectfully disagrees.
	Applicant is claiming steps to analyze gathered data/information and update stored records, i.e. insurance policies, with an adjusted premium.  Applicant has provided generic computing elements functioning as designed (i.e. programmed in the instant case) to carry out this process such that the mere nominal recitation of said generic computing elements, when stripped from the claim language, leave behind the abstract idea steps as follows ““…(i) receive, …, an indication of a selected risk relationship, between the enterprise and a user representing a customer of the enterprise, from the existing risk relationship …., including the set of existing attribute values, (ii) in response to receipt of the indication of the selected risk relationship, retrieve external data including third-party data, governmental data, payroll data, and credit score data, to supplement the existing attribute values, (iii) arrange to display at least some of the supplemented existing attribute values …, (iv) receive, …, adjustments to at least some of the supplemented existing attribute values, wherein the information … is … configured based on the received adjustments and at least one pre-determined logic rule, and the at least one pre-determined logic rule is based on at least one of customer geographic location and a type of enterprise of a customer, (v) responsive to the received adjustments, upload an attachment file from the remote user …to support the adjustment, wherein the attachment file is one of an image file and a spreadsheet application file, (vi) extract, …., at least one value from the attachment file, wherein the extraction reduces a number of … messages transmitted …, (vii) supplement the adjusted supplemented existing attribute values with the extracted at least one value, (viii) when an adjusted attribute value differs from a supplemented existing attribute value by more than a pre-determined threshold amount, … transmit a discrepancy alert and request a confirmation signal from the remote user …, (ix) receive, from the remote user …, an indication that adjustments to supplemented existing attribute values have been completed, (x) responsive to the received indication, … estimate an adjusted resource value, representing an adjusted insurance premium for the customer, based on the existing resource value, the adjusted attribute values, and a … algorithm that is based on changes to other customer's insurance premiums, (xi) transmit an indication of the adjusted resource value to the remote user …, and  (xii) pre-populate fields in an audit … using information external …; (c) … transmit data to a remote user … ., including the indication of the adjusted resource value, ….; and (d) … receive at least one … date-based reminder.” Merely programming a computer with known types of programs, i.e. OCR and machine learning, to solve the abstract idea problem of updating and managing an insurance policy, i.e. mitigating risk through premium determination and updating the adjusted insurance policy, is automating a manual process.  As such, the claims recite an abstract idea. 
On page 16 of the Remarks, Applicant argues “As described in Applicant's specification, electronic records, such as files and database entries, may be stored and utilized by an enterprise. The enterprise may want to verify the content of one or more electronic records. For example, more accurate electronic records may result in substantial improvements to the operation of a network (e.g., by reducing an overall number of electronic messages that need to be created and transmitted via the network). Further, the records may include a resource value that may depend at least in part on attribute values. For example, the resource value might tend to increase when a specific type of attribute value increases (or decrease when another type of attribute value increases). Manually entering information to update attribute values by an enterprise, however, can be a time consuming and error prone process, especially when a substantial number of electronic records (e.g., tens of thousands of records) and/or attribute variables may influence the behavior of the system and may need to be verified. See, e.g., paras. [0001] and [0026] of Applicant's specification.” and “As such, embodiments provide for an improvement to non-existent updating and verification processes (given there are no remaining art rejections). Applicant further respectfully submits that the claimed invention improves the functioning of a computer by enabling the computer to efficiently update records.” Examiner respectfully disagrees.
	More accurate records, i.e. insurance policies, do not improve any underlying technology.  This is a conclusory statement with no actual underlying technological improvement to substantiate said claim.  More accurate insurance policies improve the abstract idea of updating and managing an insurance policy, i.e. mitigating risk through premium determination and updating the adjusted insurance policy.  Furthermore, mere instructions to apply an exception using generic computer components interacting in a conventional manner cannot provide an inventive concept. 
	MPEP § 2106.05(a) discussions cases in which the Federal Circuit determined that the claims did not reflect an improvement to computer-functionality or other technology. For instance, if a claimed process can be performed without a computer, the Federal Circuit has indicated that it cannot improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit "cannot be characterized as an improvement in a computer" because the method did not employ a computer and a skilled artisan could perform all the steps mentally). The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology. See, e.g., Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264-65, 120 USPQ2d 1201, 1208-09 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612-13, 118 USPQ2d 1744, 1747-48 (Fed. Cir. 2016). See MPEP § 2106.05(a) for further discussion of these cases, and additional examples of what the courts have indicated does and does not show an improvement to computer functionality or other technology. As such, Applicant has automated the manual process of updating a record, i.e. insurance policy, with an adjusted premium, with nothing significantly more.
On page 17 of the Remarks, Applicant argues “As such, embodiments provide for an improvement to non-existent updating and verification processes (given there are no remaining art rejections). Applicant further respectfully submits that the claimed invention improves the functioning of a computer by enabling the computer to efficiently update records. As described above, a practical application for this updating may be to verify accurate information is stored in the records.” and further argues the similarities of the instant application to those found in CosmoKey Solutions GMBH & CO. v. Duo Security LLC. Examiner respectfully disagrees.
	CosmoKey was reversed and found patent eligible over 101 because a specific improved method “for overcoming hacking by ensuring that the authentication function is normally inactive, activating only for a transaction, communicating the activation within a certain time window, and thereafter ensuring that the authentication function is automatically deactivated.” This is not similar to the instant application because the instant claims merely apply the abstract idea on computer elements in the manner in which they were designed. As pointed out in the October 2019 Update: Subject Matter Eligibility, (2019 PEG), “Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.”
On page 18 of the Remarks, Applicant argues “Thus, claim 1 would not cover, for example, a record updating process that did not require the uploading of an attachment file to support an adjustment. Because claim 1 would not monopolize the alleged judicial exception, claim 1 imposes a meaningful limit on the alleged judicial exception and so integrates into a practical application.” and “Applicant further notes that there still does not exist an updating process as claimed, as there are no outstanding art rejections.”
Uploading files is a most basic computing function especially when claimed in such a broad manner.  There is no technical detail that would make one of ordinary skill in the art think that this was anything other than what is well-understood, routine and conventional in the computing field.  This is merely gathering data/information through known computing functions to be applied to the abstract idea. This is generally linking the abstract idea to a particular technological environment and not in any meaningful way. Also, the Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea “to a particular technological environment” or implementing the abstract idea on a “wholly generic computer” is not sufficient as an additional feature to provide “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Alice Corp., 134 Supreme Court. at 2358 (citations omitted). Preemption is not a stand-alone test. Preemption concerns have been addressed by the Examiner through the application of the two-step framework. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim. In the present case, the claimed technology is nothing more than generic computer technology suitably programmed with a machine learning algorithm and  an OCR program among other programming, implementing an abstract idea. In Alice the computer system was specifically programmed to execute the specifically claimed steps. It is noted that the issue is whether the claims preempt the abstract idea that is claimed. The abstract idea of the challenged claims is not only “updating and managing an insurance policy, i.e. mitigating risk through premium determination and updating the adjusted insurance policy” in general, but also the specific type of “updating and managing an insurance policy, i.e. mitigating risk through premium determination and updating the adjusted insurance policy”. That the present claims do not preempt the field of updating and managing an insurance policy, i.e. mitigating risk through premium determination and updating the adjusted insurance policy, do not make them any less abstract. (See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (collecting cases); Accenture Global Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1345 (Fed. Cir. 2013) (generating tasks in an insurance organization). The Ultramercial decision makes it clear that Patent Owner's arguments regarding pre-emption "are not a substitute for the proper two-part test under Alice". 
	In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best these features may be considered to be a business solution, using computers, to a problem of updating and managing an insurance policy, i.e. mitigating risk through premium determination and updating the adjusted insurance policy. The alleged benefits that Applicants tout are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components. At best, Applicant has claimed features that may improve an abstract idea. However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”)
	There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed generic processor(s), memories, devices, databases, servers, etc, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in updating and managing an insurance policy, i.e. mitigating risk through premium determination and updating the adjusted insurance policy, for which a computer is used as a tool in its ordinary capacity.  
	In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejection above, the rejection of claims 1, 4-13 and 16-20, under 35 U.S.C. 101, is maintained by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        11/30/2022